Billings, J.,
dissenting. I am unable to join the majority opinion. An examination of the record in this case convinces me that the trial court acted prematurely in terminating the residual parental rights of E. G.’s mother.
The power of the court to terminate residual parental rights is included within the provisions of chapter 12 of Title 33. These provisions must always be considered in light of 33 V.S.A. § 631(a)(3), which provides that the purposes of chapter 12 are to be achieved “whenever possible, in a family environment, separating the child from his parents only when necessary for his welfare or in the interests of public safety . . . .” This Court has often referred to this power of the state to terminate parental rights as “awesome.” In re D. R., 136 Vt. 478, 480, 392 A.2d 951, 952 (1978); In re J. & J. W., 134 Vt. 480, 482, 365 A.2d 521, 523 (1976). This power “should be used with extreme care and only as a last resort.” In re D. R., supra, 136 Vt. at 480, 392 A.2d at 952.
*176I do not believe that the situation in the present case calls for such a “last resort” solution. The trial court did find “stagnation” in Mrs. G.’s ability to care for E. G., “with a prospective inability for improvement,” but I do not find sufficient evidence of stagnation in the record. On the contrary, it seems clear to me that Mrs. G.’s condition has improved, and that there remains the possibility that within a reasonable time she may be able to resume her parental duties. That is, of course, the issue here; not whether she is at present capable of caring for E. G., but whether she might be able to do so within a reasonable time. I believe the evidence strongly suggests that she may indeed be able to do so.
Two witnesses did recommend that the parental rights of Mrs. G. be terminated, and that E. G. be placed permanently with the foster parents with whom she had been living. However, it appears to me that in each case this conclusion was motivated more by the belief that placement in this foster home would be desirable than by a belief that Mrs. G. would never be able to adequately care for E. G. “The ‘best interest of the child’ is a useful maxim, but it comes into play only when there is legal justification for the permanent severing of parental rights.” In re J. & J. W., supra, 134 Vt. at 486, 365 A.2d at 525 (Larrow, J., concurring). I do not find such a legal justification in this case. I would reverse the order of the trial court to the extent that it terminates Mrs. G.’s residual parental rights in E. G.